ANSTEAD, Judge,
dissenting.
I believe there was sufficient evidence of the appellant’s direct involvement in the delivery of the marijuana to sustain his conviction. The evidence of his involvement was uncontradicted. The appellant did not testify. He relies solely on an inference he attempts to draw from his past activities with the police department. That inference, he contends, is that he believed this transaction was another legitimate police operation. However that inference is clearly inconsistent with the evidence that, in this transaction, he and the police officers were to share in the profits from the sale of the marijuana. I would affirm.